Abatement Order filed September 18, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00224-CV
                                ____________

    PRABHAKAR GUNIGANTI, INDIVIDUALLY, THE GUNIGANTI
  CHILDREN'S 1999 TRUST, AND TRIPLE PG SAND DEVELOPMENT,
                        LLC, Appellant

                                        V.

              C & S COMPONENTS COMPANY, LTD, Appellee


                    On Appeal from the 80th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-41323


                            ABATEMENT ORDER

      The reporter’s record in this case was due May 02, 2014. See Tex. R. App.
P. 35.1. On May 08, 2014, this court ordered Michelle Tucker to file the record
within 30 days. When the court reporter failed to file the record as ordered, this
court ordered the court reporter to file the record within 30 days. The record was
not filed. On June 25, 2014, this court again ordered the court reporter to file the
record within 30 days. When the court reporter failed to file the record as ordered,
this court ordered the court reporter to file the record within 30 days, and instructed
the court reporter that if the record was not filed, the court would order the trial
court to conduct a hearing to determine the reason for failure to file the record.
The record has not been filed with the court. On August 07, 2014, Michelle
Tucker filed a motion for extension of time to file the record which was
GRANTED until August 29, 2014, with no further extensions. The trial and
appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). Because the reporter’s record has not
been filed timely as ordered, we issue the following order.

      We direct the judge of the 80th District Court to conduct a hearing at
which the court reporter, appellant’s counsel, and appellee’s counsel shall
participate (a) to determine the reason for failure to file the record; (b) to establish
a date certain when the reporter’s record will be filed, and (c) to make findings as
to whether the court reporter should be held in contempt of court for failing to file
the reporter’s record timely as ordered. We order the court to prepare a record, in
the form of a reporter’s record, of the hearing. The judge shall make findings of
fact and conclusions of law, and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court
within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files the
record prior to the date set for the hearing, the appeal will be reinstated and the trial
court need not hold a hearing.



                                    PER CURIAM